Citation Nr: 1741026	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-01 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1947 to January 1950.  The Veteran died in May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In October 2011, the Board reopened the appellant's claim for service connection for the cause of the Veteran's death; thereafter, in October 2011, in August 2012, in April 2013, in November 2013, and in January 2015 the claim was remanded for additional development and to satisfy notice requirements.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2006; the immediate cause of his death was an abdominal aortic aneurysm (AAA) due to, or as a consequence of, diffuse cardiovascular disease (for 20 years).

2.  The Veteran's AAA is not shown to have been related to a disease or injury incurred in service or to have been aggravated by a service-connected disability.  

3.  The Veteran's diffuse cardiovascular disease was not manifested in service or in the first postservice year, and is not shown to have been related to a disease, injury, or event therein.

4.  At the time of his death, the Veteran's only service-connected disability was pleural tuberculosis (rated 10 percent); it is not shown that such disability caused or contributed to his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Under 
38 U.S.C.A. § 5103(a), notice in a claim seeking service connection for cause of a Veteran's death (DIC) must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Correspondence in July 2008 and October 2011 provided the appellant Hupp-compliant notice.  

In June 2017 written argument the appellant's representative requested that a copy of the most recent (March 2017) supplemental statement of the case (SSOC) be mailed to the appellant.  In August 2017, the Board remailed a copy of the SSOC to the last known address of record provided since the January 2015 remand.  March and April 2017 VA attempts to provide the appellant a copy of the SSOC both resulted in returned mail; VA has now mailed a copy of the SSOC to all addresses provided to VA by the appellant since January 2015.  The duty to assist a claimant is not a one-way street; here, the appellant has not kept VA apprised of her current mailing address.  See Olsen v. Principi, 3 Vet. App. 480 (1992); see also Wood v. Derwinski, 1 Vet. App. 406 (1991).  Notably, her representative received a copy of the March 2017 SSOC. 

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  In January 2015, this matter was remanded to obtain records from UPMC Northwest Medical Center.  In January 2017, VA received 85 pages of medical records from the appellant; she indicated that the records were from the UPMC Northwest Medical Center.  In a February 2017 statement, she reiterated that in January 2017 she submitted records from UPMC Northwest and requested a decision be made in her claim; the Board finds that there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist is met.  The appellant has not identified any pertinent evidence that remains outstanding.  

Advisory medical opinions were secured in October 2011, September 2012, May 2013, and March 2017.  The Board finds that the opinions (discussed in greater detail below), particularly the September 2012 and May 2013 opinions, adequate for rating purposes as they reflect familiarity with the record and include adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  [VA did not seek a medical advisory opinion as to whether the Veteran's diffuse cardiovascular disease was otherwise related to service/a service-connected disability; absent any competent evidence suggesting that such may be associated with his service a medical nexus opinion addressing such question is not necessary.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed, Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).]  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A deficiency in the conduct of the August 2011 Board hearing has not been alleged.  VA's duty to assist is met.

Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's death certificate shows that he died in May 2006.  The immediate cause of his death listed was an abdominal aortic aneurysm (AAA) due to, or as a consequence of, diffuse cardiovascular disease (for 20 years); there were no conditions listed on his death certificate as significant conditions contributing to death but not resulting in the underlying cause of death.  There was no autopsy.  

At the time of the Veteran's death, he had established service connection for only one disability: pleural tuberculosis, rated 10 percent.  There were no pending claims seeking service connection.

The Veteran's STRs are silent for complaints, diagnoses, or treatment related to AAA or diffuse cardiovascular disease.  A November 1949 chest x-ray showed a solid shadow in the lower left lung field, "probably a pleural effusion."  The diagnosis was hydrothorax.  On January 1950 service separation examination, his abdomen was normal; the Veteran denied stomach, liver, or intestinal trouble; tumor, growth, cyst, cancer; and, chronic cough.  
Postservice private treatment records reflect that in March 1994, medical providers were following an asymptomatic AAA measuring 2.3 centimeters.  The Veteran was also diagnosed with intermittent chest pain with an idiopathic right pleural effusion.  

On April 22, 1994, the Veteran underwent flexible bronchoscopy, a right thoracostomy with decertification, and a right pleurectomy and placement of a chest tube with drainage of the right pleural effusion.  He began a three-drug therapy treatment for management of tuberculosis.  

A May 1995 oncology record notes that the Veteran completed a nine-month course of treatment for tuberculosis in December 1994.  On examination, his breathing was good and there was no significant sputum production.  The impression was pleural tuberculosis, completely treated and in remission; no evidence of recurrence.  

November 1995 chest x-rays showed no new or active cardiopulmonary disease.

A December 1995 ultrasound of the aorta showed a lower AAA without extension into the iliac arteries.  

In June 1996, the Veteran underwent resection of the AAA and replacement with a bifurcated graft.  Microscopic examination of the removed aortic wall showed severe atherosclerosis with aneurysmal thinning and portions of mural thrombus.  There was no indication that the AAA was related to his pleural effusion/tuberculosis.  

A February 2000 chest x-ray showed the Veteran's heart and lungs were within normal limits.  A March 2000 abdominal CT showed the abdominal aorta was normal.

Chest x-rays in January, September, October, November, and December  2004 showed calcified granulomas in the right lung base; none showed acute infiltrates or processes.  

November 2004 and April 2005 clinical records note complaints of a chronic cough.  The Veteran reported that Flonase helped; the assessment was recurrent allergy.

A May 4, 2006 private clinical record notes complaints of a cough for approximately six months.  On examination, the Veteran's lungs were clear without rales, rhonchi, or wheezes; chest x-rays showed "?retrosternal density"; a CT of the chest was ordered.  A May 16, 2006 chest thorax CT showed no retrosternal abnormality; the impression was most likely exuberant costochondral cartilage.  There was evidence of prior granulomatous disease.  

The May 23, 2006 ambulance report notes that paramedics were called to the Veteran's residence after he became unresponsive and was not breathing following a cardiac arrest.  He was found lying on the ground and cardiopulmonary resuscitation (CPR) was initiated.  After various other treatment measures were initiated, the Veteran went into asystole.  The emergency room was contacted and the physician there gave permission to discontinue efforts.  The Veteran's own family physician (J.C.L.) was contacted, and he agreed to complete the Veteran's death certificate.  The report notes additionally that the Veteran's preexisting conditions included heart disease and cancer.

The appellant submitted an April 2008 letter from Dr. J.C.L., who stated that the Veteran had been followed by his office "for about a decade prior to his death," and that it was his belief that the Veteran's cause of death was a ruptured AAA.  He stated that "a trip and fall may have precipitated the rupture of that aneurysm."  He noted that several days prior to the Veteran's death, he was seen in the office with complaints of a persisting chronic cough.  A CT scan several days later "showed scarring from prior infections, presumably tuberculosis, but no sign of active cancer or evidence of active tuberculosis."  Dr. J.C.L. opined:

Despite not having radiographic evidence of active tuberculosis at the time of death, he certainly could have had a degree of reactivated tuberculosis that was not yet showing on the CT scan.  There is also the possibility that his cough was just related to the long standing scarring in his lungs caused by his previous tuberculosis.  I think that it would not be unreasonable to assume that the pruritus and cough contributed to his fall which contributed to the rupture of the aneurysm and his death.

In an October 2011 advisory opinion, a VA primary care nurse practitioner reviewed the Veteran's claims file and opined that his service-connected pleural tuberculosis did not cause or contribute to cause or hasten his death.  He explained that a review of the Veteran's claims file and VA treatment records did not reveal a continuity of care for tuberculosis or conditions related to tuberculosis; a review of past chest X-rays also did not reveal conditions associated with tuberculosis.  The examiner stated that although the Veteran had been treated for a cough roughly one to two months prior to his death, that same cough had been present for about two months prior to that date, and there was nothing in the record to suggest that the cough was related to his past tuberculosis.  In an addendum opinion, also dated in October 2011, the practitioner stated:

The veteran's cause of death is unrelated to military service.  [His] death certificate states abdominal aneurysm and vascular disease were the primary causes of death.  There is no evidence these conditions were related to his military service.  The Veteran's other medical conditions listed in the [claims file] and [VA Medical Center CPRS] are not related to military service.

In September 2012, VA obtained an advisory medical opinion regarding the appellant's theory of entitlement that tuberculosis-related coughing led to a fall which was the cause of the AAA [rupture].  The primary care physician reviewed the entire record, as well as the April 2008 opinion from Dr. J.C.L. and the October 2011 VA nurse practitioner's opinion.  The physician opined it less likely than not (less than 50% probability) that the Veteran's service-connected pleural tuberculosis caused or contributed to cause or hastened his death.  The physician stated:

The speculation that coughing and falls could have any association with rupturing of an abdominal aneurysm is based on a lack of understanding or false understanding of the biomechanics of ruptured aortic aneurysms.  

Aortic aneurysm rupture is due to stress along the internal vessel wall exceeding the tensile and elastic strength of the vessel wall.  The factors that lead to this include the size of the aneurysm, it's physical location, the condition of the wall itself, the level of force from blood [pressure], the age of the person involved and the usual risk factors of peripheral arterial disease.  Specifically not included are external force factors.  This was eloquently demonstrated by Vorp and Vande Geest in their paper in the Journal of the American Heart Association titled "Biomechanical Determinants of Abdominal Aortic Aneurysm Rupture" (2005).  Indeed the risk of rupture can be expressed in a formula readily available in this reference.

Falls would create forces that are distributed over the body and not concentrated to the abdomen.

Coughing would create increased intrathoracic pressure but actually decrease  intravascular pressure in the abdominal aorta due to brief blood flow interruption.

Therefore from a biomechanical standpoint the claim is implausible (sic) and based on speculation without data or evidence of which contrary evidence is extensive.

The veteran had no treatment related to his service connected pleural TB and in fact his records show that examines (sic) prior to his terminal event on the whole revealed his lungs to be clear and  without abnormal findings.

The record revealed no event in service that would have increased the veterans risk of developing an aortic abdominal aneurysm.     

In May 2013, VA obtained an advisory medical opinion addressing the appellant's second theory of entitlement, namely that that the Veteran's death-causing AAA was caused or aggravated by his service-connected pleural tuberculosis.  The September 2012 VA provider again reviewed the file and opined that the Veteran's fatal AAA rupture was less likely than not (less than 50% probability) caused or aggravated by his service-connected pleural tuberculosis.  The provider explained:

The veteran had pleural Tb. The record is clear and incontrovertible that the veteran was adequately treated for the tuberculosis.  The veteran had no recurrences to suggest that the tuberculosis ever became active again.  These are a matter of record and cannot be disputed.  

Tuberculosis as a cause of aortic aneurysm is exceeding rare, with less than 100 cases of rupture being reported.  These have all been in the ascending (thoracic) aorta (Chest 1979 Mar;75(3) 386-8).  More recent reviews have described a single case of a ruptured pseudo aortic aneurysm, but this was a pseudo (false) aneurysm, different than the veterans true aneurysm.  Additionally, aortic aneurysm is caused by Tb when the Tb is untreated , both by blood borne spread of the organism and local extension.  This veteran was fully treated.

The examiner stated that there was no specific event in service that increased the Veteran's risk of AAA.  He noted that the Veteran underwent AAA repair in 1996; he opined that the treated AAA in 1996 was unrelated to service or any event in service, and stated that it did increase the Veteran's risk for a future AAA.  He explained that tuberculosis is a risk for thoracic aortic aneurysm, not abdominal, and has not been reported to have ever caused ruptured AAA.  He reiterated that only untreated tuberculosis is a risk and the Veteran was treated.  

In March 2014, the appellant submitted treatise information regarding tuberculosis infection; the article noted that tuberculosis infection has been reported in the wall of the aorta, causing it to rupture.  The article further explained that, "Active tuberculosis usually begins in the lungs (pulmonary tuberculosis).  Tuberculosis that affects other parts of the body (extrapulmonary tuberculosis) usually comes from pulmonary tuberculosis that has spread through the blood."

This matter was remanded in January 2015 to secure additional records believed to be outstanding.  As explained above, in January 2017, VA received 85 pages of medical records from the appellant which she reported were from the UPMC Northwest Medical Center.  The Board's review of the records found that they are in fact duplicates of records previously associated with the file in January 2012.  Nevertheless, in March 2017, the AOJ obtained an addendum advisory opinion from a VA primary care physician.  After review of the record, he opined that the Veteran's  service-connected condition did not contribute "substantially, materially or in [the] least to the Veteran's death.  The Veteran died as a consequence of an abdominal aortic aneurysm, and as a minor 2nd factor, diffuse cardiovascular disease.  The contention that his [service-connected] condition played a role in his death is based in speculation and/or personnal (sic) belief."   

Analysis

Throughout, the appellant has contended that the Veteran's service-connected pleural tuberculosis significantly contributed to his death.  Specifically, she has alleged that just prior to his death, while walking back toward his bed, his tuberculosis-related shortness of breath and coughing caused him to lose his balance and fall and hit his stomach on the bed, which ruptured the AAA and caused his death.  See January 2007 statement; see also August 2011 Board hearing transcript.  Alternatively, in February 2013 and March 2014 statements, the appellant contended that the Veteran's death-causing AAA was caused or aggravated by his service-connected pleural tuberculosis.  Specifically, she alleges that the Veteran's tuberculosis caused the AAA which eventually fatally ruptured.  [There is no evidence, nor is it alleged, that the Veteran's diffuse cardiovascular disease was manifested to a compensable degree within the first postservice year or is otherwise related to service.]

Initially, the Board observes that the appellant's theories of entitlement present medical questions beyond the scope of common knowledge or resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While she is capable of reporting her observations as to the Veteran's breathing and coughing prior to his death, she is not competent to determine the cause(s) of the Veteran's death or to relate such cause(s) to his service-connected pleural tuberculosis.  Accordingly, her lay assertions are not probative evidence in this matter.  Nonetheless, they are addressed by medical opinion evidence.

The analysis turns to review of the competent evidence (medical opinion and treatise) in the record which address - some to a degree greater than others - the questions presented.  In assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).   

Regarding the appellant's first contention, the Board finds that the most probative evidence in this matter is the September 2012 VA advisory medical opinion.  The examiner expressed familiarity with the entire record (including the prior medical opinions of record), explained the rationale for his opinion, and cited to medical literature in support of his conclusion.  He opined that it is less likely than not that the Veteran's service-connected pleural tuberculosis caused or contributed to cause or hastened his death.  He explained the biomechanical processes associated with ruptured aortic aneurysms and explained that the appellant's claim is implausible and based on speculation without data or supporting evidence and with extensive contrary evidence.

The Board acknowledges the April 2008 medical statement/opinion from Dr. J.C.L., who stated that "a trip and fall may have precipitated the rupture of that aneurysm" and that it "would not be unreasonable to assume that the pruritus and cough contributed to his fall which contributed to the rupture of the aneurysm and his death" [emphasis added].  However, the opinion is presented in speculative terms, does not include sufficient rationale, does not include citation to medical authority, and does not reflect familiarity with the Veteran's entire record.  Hence, regarding the appellant's first theory of entitlement, the Board finds the opinion by Dr. J.C.L. warrants lesser probative value than the September 2012 VA examiner's opinion, which the Board finds persuasive.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled independently to assess the quality of evidence before it and "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when is factually accurate, fully articulated, and contains sound reasoning for the conclusion).   

Regarding the appellant's second theory of entitlement, namely that the Veteran's tuberculosis caused the AAA which eventually fatally ruptured, the Board finds the most probative evidence to be in the May 2013 VA advisory medical opinion.  The examiner expressed familiarity with the entire record (including the prior medical opinions of record), explained the rationale for his opinion, and cited to medical literature in support of his conclusion.  He opined that the Veteran's fatal AAA was less likely than not (less than 50% or greater probability) caused or aggravated by his service-connected pleural tuberculosis.  He explained that the evidence is "clear and incontrovertible that the [V]eteran was adequately treated for the tuberculosis" and that it was not active at the time of his death.  [Notably, in his April 2008 opinion, Dr. J.C.L. also reported there was "no sign of active cancer or evidence of active tuberculosis" at the time of death.]  He explained that aortic aneurysms are caused by tuberculosis when left untreated; however, as was noted above, the Veteran's tuberculosis was fully treated.  Citing to medical literature, he explained that tuberculosis is a risk for thoracic aortic aneurysm, not abdominal aortic aneurysm (as the Veteran experienced), and has not been reported to have ever caused ruptured AAA.    

The Board acknowledges the appellant's March 2014 submission of tuberculosis treatise evidence which notes that an active tuberculosis infection can spread from the lungs to the "wall of the aorta (the main artery of the body) causing it to rupture."  Notably, the treatise evidence submitted did not specify where in the aorta such ruptures may occur.  As explained by May 2013 examiner, there was no sign of active tuberculosis at the time of the Veteran's death, and even if there had been, medical literature notes that tuberculosis is a risk for thoracic, not abdominal (such as the Veteran's), aortic aneurysm.  Accordingly, the Board finds the May 2013 VA opinion more probative than the treatise evidence received in March 2014.     

As the AAA and diffuse cardiovascular disease which caused or contributed to cause the Veteran's death are not shown to have been related to his service, and it is not shown that his service-connected disability caused or contributed to his death, the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  Accordingly, her appeal in this matter must be denied.

The Board acknowledges and appreciates the Veteran's honorable military service and sympathizes with his family's loss.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


